
	

114 SRES 180 IS: Urging additional sanctions against the Democratic People's Republic of Korea, and for other purposes. 
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 180
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Gardner submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Urging additional sanctions against the Democratic People's Republic of Korea, and for other
			 purposes. 
	
	
 Whereas the Democratic People’s Republic of Korea (DPRK) tested nuclear weapons on three separate occasions, in October 2006, in May 2009, and in February 2013;
 Whereas nuclear experts have reported that the DPRK may currently have as many as 20 nuclear warheads and has the potential to possess as many as 100 warheads within the next 5 years;
 Whereas, according to the 2014 Department of Defense (DoD) report, Military and Security Developments Involving the Democratic People’s Republic of Korea, the DPRK has proliferated nuclear technology to Libya via the proliferation network of Pakistani scientist A.Q. Khan;
 Whereas, according to the 2014 DoD report, North Korea also provided Syria with nuclear reactor technology until 2007.;
 Whereas, on September 6, 2007, as part of Operation Orchard, the Israeli Air Force destroyed the suspected nuclear facility in Syria;
 Whereas, according to the 2014 DoD report, North Korea has exported conventional and ballistic missile-related equipment, components, materials, and technical assistance to countries in Africa, Asia, and the Middle East.;
 Whereas, on November 29, 1987, DPRK agents planted explosive devices onboard Korean Air flight 858, which killed all 115 passengers and crew on board;
 Whereas, on March 26, 2010, the DPRK fired upon and sank the South Korean warship Cheonan, killing 46 of her crew;
 Whereas, on November 23, 2010, the DPRK shelled South Korea’s Yeonpyeong Island, killing 4 South Korean citizens;
 Whereas, on February 7, 2014, the United Nations Commission of Inquiry on human rights in DPRK (Commission of Inquiry) released a report detailing the atrocious human rights record of the DPRK; Whereas Dr. Michael Kirby, Chair of the Commission, stated on March 17, 2014, The Commission of Inquiry has found systematic, widespread, and grave human rights violations occurring in the Democratic People’s Republic of Korea. It has also found a disturbing array of crimes against humanity. These crimes are committed against inmates of political and other prison camps; against starving populations; against religious believers; against persons who try to flee the country—including those forcibly repatriated by China.;
 Whereas Dr. Michael Kirby also stated, These crimes arise from policies established at the highest level of the State. They have been committed, and continue to take place in the Democratic People’s Republic of Korea, because the policies, institutions, and patterns of impunity that lie at their heart remain in place. The gravity, scale, duration, and nature of the unspeakable atrocities committed in the country reveal a totalitarian State that does not have any parallel in the contemporary world.;
 Whereas the Commission of Inquiry also notes, Since 1950, the Democratic People’s Republic of Korea has engaged in the systematic abduction, denial of repatriation, and subsequent enforced disappearance of persons from other countries on a large scale and as a matter of State policy. Well over 200,000 persons, including children, who were brought from other countries to the Democratic People’s Republic of Korea may have become victims of enforced disappearance, and states that the DPRK has failed to account or address this injustice in any way;
 Whereas, according to reports and analysis from organizations such as the International Network for the Human Rights of North Korean Overseas Labor, the Korea Policy Research Center, NK Watch, the Asan Institute for Policy Studies, the Center for International and Strategic Studies (CSIS), and the George W. Bush Institute, there may currently be as many as 100,000 North Korean overseas laborers in various nations around the world;
 Whereas these forced North Korean laborers are often subjected to harsh working conditions under the direct supervision of DPRK officials, and their salaries contribute to anywhere from $150,000,000 to $230,000,000 a year to the DPRK state coffers;
 Whereas, according to the Director of National Intelligence’s (DNI) 2015 Worldwide Threat Assessment, North Korea’s nuclear weapons and missile programs pose a serious threat to the United States and to the security environment in East Asia.;
 Whereas the 2015 DNI report states, North Korea has also expanded the size and sophistication of its ballistic missile forces, ranging from close-range ballistic missiles to ICBMs, while continuing to conduct test launches. In 2014, North Korea launched an unprecedented number of ballistic missiles.;
 Whereas, on December 19, 2015, the Federal Bureau of Investigation (FBI) declared that the DPRK was responsible for a cyberattack on Sony Pictures conducted on November 24, 2014;
 Whereas, from 1998 to 2008, the DPRK was designated by the United States Government as a state sponsor of terrorism;
 Whereas the DPRK is currently in violation of United Nations Security Council Resolutions 1695 (2006), 1718 (2006), 1874 (2009), 2087 (2013), and 2094 (2013);
 Whereas the DPRK repeatedly violated agreements with the United States and the other so-called Six-Party Talks partners (the Republic of Korea, Japan, the Russian Federation, and the People’s Republic of China) designed to halt its nuclear weapons program, while receiving significant concessions, including fuel, oil, and food aid;
 Whereas the Six Party talks have not been held since December 2008; and Whereas, on May 9, 2015, the DPRK claimed that it has test-fired a ballistic missile from a submarine: Now, therefore, be it
		
	
 That the Senate— (1)finds that the DPRK represents a serious threat to the national security of the United States and United States allies in East Asia and to international peace and stability, and grossly violates the human rights of its own people;
 (2)urges the Secretary of State and the Secretary of the Treasury to impose additional sanctions against the DPRK, including targeting its financial assets around the world, specific designations relating to human rights abuses, and a redesignation of the DPRK as a state sponsor of terror; and
 (3)warns the President against resuming the negotiations with the DPRK, either bilaterally or as part of the Six Party talks, without strict pre-conditions, including that the DPRK—
 (A)adhere to its denuclearization commitments outlined in the 2005 Joint Statement of the Six-Party talks;
 (B)commit to halting its ballistic missile programs and its proliferation activities;
 (C)cease military provocations; and
 (D)measurably and significantly improve its human rights record.
				
